Citation Nr: 1027390	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for eye disorders.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from May 1960 to March 1964.  
He also had many years of reserve service, including multiple 
periods of active duty training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2010 the Veteran requested a change of his power of 
attorney or representative, from The American Legion to Blinded 
Veteran's Association.  The Veteran's motion for change of 
representation was denied in May 2001 on grounds that the request 
change was received more than 90 days following the mailing of 
notice that his appeal was certified to the Board for review.  
See 38 C.F.R. § 20.1304(a).  Thus The American Legion remains the 
representative of record in this case.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss disability is etiologically linked to 
service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is etiologically linked to service.

3.  There is no competent medical evidence showing any history, 
complaints, treatment, or diagnosis of sarcoidosis during or 
after active military service.

4.  The preponderance of the evidence is against a finding that 
the Veteran has eye disorders that are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3,159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

3.  Sarcoidosis, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  Eye disorders were not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated July 2007, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate his 
claims, information and evidence that VA would seek to provide, 
and information and evidence that the Veteran was expected to 
provide.  In addition, the correspondence notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
All identified and available service treatment records and 
medical examination reports, and VA and private treatment 
records, have been secured.  The Veteran was medically examined 
by VA pertinent to his claims for bilateral hearing loss and 
tinnitus.  The Veteran has not been accorded VA examinations 
pertinent to his claims for sarcoidosis and eye disorders.  With 
respect to the claims for sarcoidosis and eye disorders, an 
examination for the purpose of obtaining  nexus opinions is not 
needed.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes that 
the Veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R.  § 3.159(c)(4).  
Because these conditions have not been met, as will be discussed 
below, VA examinations are not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

There is no medical evidence that the Veteran currently has 
sarcoidosis and eye disorders that emanates from service.  
Consequently, the Veteran has not presented evidence indicating a 
nexus between such current claimed disorders and service.  Thus, 
there exists no reasonable possibility that VA examinations would 
result in findings favorable to the Veteran.  Accordingly, the 
Board finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

In order for service connection to be granted for the Veteran's 
claimed disorders the facts must establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  When a disease is 
first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the absence 
of a presumption, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253  (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

A.	Bilateral Hearing Loss and Tinnitus

The Veteran filed a service connection claim for hearing loss and 
tinnitus in June 2007.  He contends that his hearing loss is the 
result of serving in the Navy with an aviation unit.  The 
evidence of record reveals the Veteran was an aircraft mechanic 
from 1960 to 1964, while serving on active duty.  In the 
reserves, he was a flight engineer on propeller planes, and did 
not wear ear protection while flying.  Occupationally, he did 
some industrial maintenance management off and on for twenty 
years, but was in noisy areas only part of the time.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. § 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records from his active duty 
service, including his enlistment physical examination in May 
1960 and his separation physical examination in March 1964 
contain no evidence of history, complaints, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  Moreover, the 
service treatment records demonstrate the presence of essentially 
normal hearing bilaterally.  Records from the Veteran's reserve 
service show he had hearing loss at 6000 Hertz in the left ear in 
the late 1970's and in both ears in early 1980's and late 1980's.  
The Board notes that hearing loss at 6000 Hertz is not considered 
a hearing loss disability by VA standards.  See 38 CFR § 3.385.

In assessing the Veteran's service connection claim for hearing 
impairment, the Board must first determine whether the Veteran 
has a current hearing disability under VA regulations.  As noted 
above, hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  A September 2007 VA 
audiology examination report shows pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
55
70
LEFT
50
40
35
45
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 in the left ear.  VA examiner 
in September 2007 diagnosed bilateral mild to severe 
sensorineural.  As such, the evidence shows that the Veteran has 
a current bilateral hearing loss disability.  The examiner also 
provided a diagnosis of bilateral tinnitus.

In addition, the VA examiner in September 2007 provided an 
opinion that the Veteran's current hearing loss and tinnitus are 
less likely as not (less than 50/50 probability) caused by or a 
result of military noise exposure.  The examiner's rationale was 
that there were no valid audiograms for the 1960-1964 period of 
service and reserve audiology testing showed completely normal 
hearing bilaterally and the last audiology test in 1987 showed 
hearing loss only at 6000 Hertz.  The examiner stated further 
that repeated noise exposure over the years can contribute to 
hearing loss and tinnitus, but since the symptoms did not begin 
until approximately 20 years after separation from active duty, 
it is more likely that they were caused by the occupational and 
reserve duty noise exposure.

Although the evidence does not show that the Veteran incurred a 
hearing impairment, including tinnitus, during active duty 
service, nor was a hearing impairment shown within a year of his 
separation from service, the evidence supports that noise 
exposure during the Veteran's reserve duty more likely 
contributed to cause bilateral hearing loss and tinnitus.

The claims folder contains a Statement of Service for Naval 
Reserve Retirement which shows the Veteran had numerous periods 
of active duty training while serving in the Navy Reserve.  
Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Here, as the competent medical evidence of record asserts that 
the Veteran's bilateral hearing loss and tinnitus was more than 
likely caused by noise exposure during the Veteran's reserve 
duty, service connection is granted.

The VA examiner, in forming his conclusion that a relationship 
exist between bilateral hearing loss and tinnitus and reserve 
service, reviewed the Veteran's claims folder, including service 
treatment records and medical examination reports.  Accordingly, 
the Board finds this evidence is highly probative.  The Board 
notes that the examiner also attributed occupational noise 
exposure as a factor contributing to the Veteran's bilateral 
hearing loss and tinnitus.  However, it is indicated in the 
record that occupationally the Veteran did some industrial 
maintenance management with limited noise exposure.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 38 
C.F.R. §§ 3.102), the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus are granted.  

B.	Sarcoidosis

The Veteran contends that he has sarcoidosis as a result of 
exposure to fuels, oil, and solvents during active military 
service.  

Service treatment records are negative for any history, 
complaints, treatment, and diagnosis of sarcoidosis.  When the 
Veteran was examined in March 1964, near the time of his 
discharge from military service, there were no complaints of 
symptoms associated with sarcoidosis.  The Report of Medical 
Examination revealed a normal examination, specifically of the 
lungs and chest, skin, lymphatics, and endocrine system.

In this case, there is no evidence contained in the Veteran's 
claims folder that he had sarcoidosis in service or that he 
currently has sarcoidosis or any residuals thereof.  In Brammer, 
3 Vet. App. at 225, the United States Court of Appeals for 
Veterans Claims held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  
Given the lack of competent medical evidence showing that the 
Veteran had sarcoidosis in service or that he currently has 
sarcoidosis or any residuals of sarcoidosis, there can be no 
valid claim.  Accordingly, service connection for sarcoidosis is 
denied.

While the Veteran asserts that he has sarcoidosis related to 
service, he has not presented any competent medical evidence to 
support that assertion; and while he may feel that his disorder 
is related to his military service, as a lay person he is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau, 2 Vet. 
App. at 143; Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for sarcoidosis.  As such, there is no reasonable 
doubt to resolve in the Veteran's favor, and his claim must be 
denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); see Gilbert, 1 Vet. App. 49.

C.	Eye Disorders

The medical evidence reveals that the Veteran has had retinal 
detachments in both eyes, cataract extraction and he has been 
diagnosed with glaucoma.  The Veteran contends that his eye 
problems were initiated when he was exposed to bright sunlight 
and "eye-damaging ultra violet rays" on the flight line in the 
Navy.  

Service treatment records from the Veteran's active duty service 
shows that in February 1961 he was treated for a chalazion or 
cyst on his right eye.  In February 1962 the Veteran's right eye 
was treated when he got a foreign body in it while he was 
chipping concrete.  Subsequent evaluation of the right eye 
revealed an upper-outer palpebral conjunctiva infected with 
foreign body.  It was noted that probably a small piece of 
concrete was originally there, inflammation was noted.  At the 
time of his physical examination, near the time of his separation 
from active duty service, in March 1964, the Veteran's distant 
vision was 20/50 on the right and 20/40 on the left, the examiner 
noted defective vision, NCD [not considered disabling].  There 
were no further notations regarding the Veteran's eyes.  Medical 
examination reports from the Veteran's reserve service reveal no 
abnormalities of the eyes.  In fact in annual reports of medical 
history from 1973 to 1987, the Veteran indicated that he had not 
had eye trouble.

A private treatment record dated in May 2002 notes that the 
Veteran needed a referral to the eye doctor and also needed 
medication.  The assessment noted was status post retinal 
detachment, both eyes.  In a September 2005 referral 
acknowledgement letter Dr. JAB, a private physician, noted that 
the Veteran was diagnosed with glaucoma in approximately 2003.  
She also noted that he had cataract extraction done in the past 
and he has had retinal detachments in both eyes.  

In considering whether service connection is warranted for the 
Veteran's claimed eye disorders, the Board finds there is no 
competent medical evidence of record of a nexus between the 
Veteran's in-service eye problems and his current eye disorders.  
As such, service connection must be denied.  The Board finds that 
the eye problems the Veteran experienced in-service were treated 
and thereafter resolved.  The lack of any mention of eye problems 
at the time of his separation from active duty service and during 
annual physical examinations for reserve duty, suggest that the 
eye problems treated were acute and transitory, without lasting 
residuals.  In addition, the defect in the Veteran's visual 
acuity with distant is not a disability for which service 
connection may be granted.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation. In the 
absence of superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia, and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractive errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990).

According to the medical evidence of record, the first post-
service medical evidence mentioning an eye disorder was in May 
2002, which is approximately 38 years after discharge from active 
military service.  See Maxson, 230 F.3d at 1333.  The Board 
acknowledges the Veteran's assertion that his eye problems were 
initiated with exposure to bright sunlight and ultra violet rays 
while serving on the flight line in the Navy.  However, there is 
no competent medical evidence of record that supports such 
assertions.  Furthermore, the Veteran, as a layman, without the 
appropriate medical training and expertise, is not competent to 
provide a probative opinion on a medical matter such as etiology.  
While the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to provide 
an opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 
492.  See also Routen, 10 Vet. App. at 186. Accordingly, the 
Board concludes that eye disorders were not incurred in, or 
aggravated by, active service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for sarcoidosis is denied.

Service connection for eye disorders is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


